DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 09/22/2021, claims 1-20 were cancelled and 21-40 were newly added. Therefore, claims 21-40 are pending. 
	Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,918,938. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current claims are already covered by the patented claims. Examiner has produced a comparison below between the patented claims and the current pending claims.

US 10,918,938
Current Claims
1. A computer-implemented method for dynamically streaming a game application to a user computing system: by a server computing system comprising at least one hardware processor configured with computer executable instructions: receiving a request to initiate a streaming session of a game application, wherein the request is received from a thin client on a user computing system that does not have the game application locally installed; initiating the game application on a first client instance, wherein the game application includes a first simulation engine configured to execute game logic that is configured to control simulation of a virtual environment within the game application, and a first presentation engine configured to render frames for streaming to the user computing system based on state data generated by the first simulation engine; determining hardware computing resources of the user computing system; initiating a first phase streaming of the game application to the user computing system; during the first phase streaming of the game application: receiving user inputs from the user computing system; generating, by the first simulation engine, state data in response to the user inputs; rendering frames of the game application as a video based at least in part on the state data; streaming the video to the user computing system for display within a video player on the user computing system; and based on a determination that the hardware computing resources of the user computing system satisfy requirements of second phase streaming, transferring assets to the user computing system to execute a second presentation engine on the user computing system; based on a determination that the second presentation engine is executing on the user computing system, transferring execution of the first presentation engine to the second presentation engine within the game application; and stopping execution of the first presentation engine; during the second phase streaming of the game application: receiving user inputs from the user computing system; generating, by the first simulation engine, second phase state data in response to the user inputs; and transferring the second phase state data generated by the first simulation engine to the user computing system for use by the second presentation engine, wherein the second presentation engine is configured to render frames for display of the execution of the game application based at least in part on the second phase state data generated by the first simulation engine.
2. The computer-implemented method of claim 1 further comprising, based on a determination that the hardware computing resources of the user computing system satisfy requirements of third phase streaming, transferring assets to the user computing system to execute a second simulation engine on the user computing system.

3. The computer-implemented method of claim 2 further comprising based on a determination that the second simulation engine is executing on the user computing system, transferring execution of the first simulation engine to the second simulation engine within the game application.
4. The computer-implemented method of claim 3 further comprising stopping execution of the first simulation engine and transferring full control of the game application to the user computing system.
5. The computer-implemented method of claim 4 further comprising, wherein during the third phase streaming of the game application, the second simulation engine is configured to execute using hardware computing resources of the user computing system, and the second presentation engine is configured to render frames using hardware computing resources of the user computing system based on state data generated by the second simulation engine.
6. The computer-implemented method of claim 1, further comprising writing the second phase state data to a network state stream queue and encoding the second phase state data for transfer over a network to a state stream on the user computing system.
7. The computer-implemented method of claim 1, wherein the first simulation engine on the first client instance executes independent of the second presentation engine in the user computing system, wherein the second presentation engine generates and renders frames independent of the first simulation engine that generated the second phase state data.
8. The computer-implemented method of claim 1, wherein the thin client is a web browser.
9. The computer-implemented method of claim 1, wherein during the second phase, the second presentation engine is configured to render portions of a virtual environment of the game application without requesting additional phase state data from the first simulation engine.
10. The computer-implemented method of claim 1, wherein the user computing system is a virtual reality system.
11. A server computing system for dynamically streaming a game application to a user computing system: by a one or more hardware processors configured with computer executable instructions that configure the server computing system to: receive a request to initiate a streaming session of a game application, wherein the request is received from a thin client on a user computing system that does not have the game application locally installed; initiate the game application on a first client instance, wherein the game application includes a first simulation engine configured to execute game logic that is configured to control simulation of a virtual environment within the game application, and a first presentation engine configured to render frames for streaming to the user computing system based on state data generated by the first simulation engine; determine hardware computing resources of the user computing system; initiate a first phase streaming of the game application to the user computing system; during the first phase streaming of the game application: receive user inputs from the user computing system; generate, by the first simulation engine, state data in response to the user inputs; render frames of the game application as a video based at least in part on the state data; stream the video to the user computing system for display within a video player on the user computing system; and based on a determination that the hardware computing resources of the user computing system satisfy requirements of second phase streaming, transfer assets to the user computing system to execute a second presentation engine on the user computing system; based on a determination that the second presentation engine is executing on the user computing system, transfer execution of the first presentation engine to the second presentation engine within the game application; stop execution of the first presentation engine; during the second phase streaming of the game application: receive user inputs from the user computing system; generate, by the first simulation engine, second phase state data in response to the user inputs; and transfer the second phase state data generated by the first simulation engine to the user computing system for use by the second presentation engine, wherein the second presentation engine is configured to render frames for display of the execution of the game application based at least in part on the second phase state data generated by the first simulation engine.
12. The system of claim 11, wherein the one or more hardware processors are configured with computer-executable instructions that further configure the server computing system to, based on a determination that the hardware computing resources of the user computing system satisfy requirements of third phase streaming, transfer assets to the user computing system to execute a second simulation engine on the user computing system.
13. The system of claim 12, wherein the one or more hardware processors are configured with computer-executable instructions that further configure the server computing system to, based on a determination that the second simulation engine is executing on the user computing system, transfer execution of the first simulation engine to the second simulation engine within the game application.
14. The system of claim 13, wherein the one or more hardware processors are configured with computer-executable instructions that further configure the server computing system to stop execution of the first simulation engine and transfer a full control of the game application to the user computing system.
15. The system of claim 14, wherein the one or more hardware processors are configured with computer-executable instructions that further configure the server computing system to, wherein during the third phase streaming of the game application, the second simulation engine is configured to execute using hardware computing resources of the user computing system, and the second presentation engine is configured to render frames using hardware computing resources of the user computing system based on state data generated by the second simulation engine.
16. The system of claim 11, wherein the one or more hardware processors are configured with computer-executable instructions that further configure the server computing system to write the second phase state data to a network state stream queue and encoding the second phase state data for transfer over a network to a state stream on the user computing system.
17. The system of claim 11, wherein the first simulation engine on the first client instance executes independent of the second presentation engine on the user computing system, wherein the second presentation engine generates and renders frames independent of the first simulation engine that generated the second phase state data.
18. The system of claim 11, wherein the thin client is a web browser.
19. The system of claim 11, wherein during the second phase, the second presentation engine is configured to render portions of a virtual environment of the game application without requesting additional phase state data from the first simulation engine.
20. The system of claim 11, wherein the user computing system is a virtual reality system.
21.  A computer-implemented method for dynamically streaming a game application to a user computing system: by a server computing system comprising at least one hardware processor configured with computer executable instructions: receiving a request to initiate a streaming gameplay session of a game application, wherein the request is received from a thin client on a user computing system, wherein the game application is not locally installed on the user computing system; executing the game application on a first client instance, wherein the game application includes a first simulation engine configured to execute game logic that is configured to control simulation of a virtual environment, and a first presentation engine configured to render frames based on state data generated by the first simulation engine; initiating a remote streaming phase of the game application to the user computing system, during the remote streaming phase of the game application: receiving user inputs from the user computing system; generating, by the first simulation engine, state data based at least in part on the user inputs; rendering frames of the game application as a video based at least in part on the state data; transmitting the video to the user computing system for display within the thin client on the user computing system; and based on a determination that the hardware computing resources of the user computing system satisfy requirements of a local execution phase, transferring assets to the user computing system to execute a second simulation engine and a second presentation engine on the user computing system; based on a determination that the second presentation engine is executing on the user computing system, transferring execution of the first presentation engine to the second presentation engine within the game application; based on a determination that the second simulation engine is executing on the user computing system, transferring execution of the first simulation engine to the second simulation engine within the game application; stopping execution of the first presentation engine; and stopping execution of the first simulation engine and transferring control of the execution of the game application to the user computing system, wherein during the local execution streaming of the game application, the second simulation engine is configured to execute using hardware computing resources of the user computing system, and the second presentation engine is configured to render frames using hardware computing resources of the user computing system based on state data generated by the second simulation engine.
22.  The computer-implemented method of claim 21 further comprising, based on a determination that the hardware computing resources of the user computing system satisfy requirements of an intermediate streaming phase, executing the intermediate streaming phase after executing the second presentation engine and prior to executing of the second simulation engine game, wherein during the intermediate streaming phase, the second presentation engine executes on the user computing system and the first simulation engine executes on the first client instance.
23.  The computer-implemented method of claim 22 further comprising, during the intermediate streaming phase, generating, by the first simulation engine, second phase state data based at least in part on the user inputs; and transmitting the second phase state data generated by the first simulation engine to the user computing system for use by the second presentation engine, wherein the second presentation engine is configured to render frames for display of the execution of the game application based at least in part on the second phase state data generated by the first simulation engine.
24.  The computer-implemented method of claim 23, further comprising writing the second phase state data to a network state stream queue and encoding the second phase state data for transfer over a network to a state stream on the user computing system.

25.  The computer-implemented method of claim 23, wherein the first simulation engine on the first client instance executes independent of the second presentation engine in the user computing system, wherein the second presentation engine generates and renders frames independent of the first simulation engine that generated the second phase state data.
26.  The computer-implemented method of claim 21, wherein the thin client is a web browser.
27.  The computer-implemented method of claim 21, wherein during the second phase, the second presentation engine is configured to render portions of a virtual environment of the game application without requesting additional phase state data from the first simulation engine.
28.  The computer-implemented method of claim 21, wherein the user computing system is a virtual reality system.

29.  The computer-implemented method of claim 21, wherein during the remote streaming phase, the first client instance communicates with a video game server during the execution of the game application, and during the local execution phase, the user computing system communicates with a video game server during the execution of the game application.
30.  The computer-implemented method of claim 21, wherein transitioning from the remote streaming phase to the local execution phase does not end the gameplay session of the game application.
31.  A server computing system for dynamically streaming a game application to a user computing system:
by a one or more hardware processors configured with computer executable instructions that configure the server computing system to: receive a request to initiate a streaming gameplay session of a game application, wherein the request is received from a thin client on a user computing system, wherein the game application is not locally installed on the user computing system; execute the game application on a first client instance, wherein the game application includes a first simulation engine configured to execute game logic that is configured to control simulation of a virtual environment, and a first presentation engine configured to render frames based on state data generated by the first simulation engine; initiate a remote streaming phase of the game application to the user computing system, during the remote streaming phase of the game application: receive user inputs from the user computing system; generate, by the first simulation engine, state data based at least in part on the user inputs; render frames of the game application as a video based at least in part on the state data; transmit the video to the user computing system for display within the thin client on the user computing system; and based on a determination that the hardware computing resources of the user computing system satisfy requirements of a local execution phase, transfer assets to the user computing system to execute a second simulation engine and a second presentation engine on the user computing system; based on a determination that the second presentation engine is executing on the user computing system, transfer execution of the first presentation engine to the second presentation engine within the game application; based on a determination that the second simulation engine is executing on the user computing system, transfer execution of the first simulation engine to the second simulation engine within the game application; stop execution of the first presentation engine; and stop execution of the first simulation engine and transferring control of the execution of the game application to the user computing system, 
wherein during the local execution streaming of the game application, the second simulation engine is configured to execute using hardware computing resources of the user computing system, and the second presentation engine is configured to render frames using hardware computing resources of the user computing system based on state data generated by the second simulation engine.
32.  The system of claim 31, wherein, based on a determination that the hardware computing resources of the user computing system satisfy requirements of an intermediate streaming phase, execute the intermediate streaming phase after executing the second presentation engine and prior to executing of the second simulation engine game, wherein during the intermediate streaming phase, the second presentation engine executes on the user computing system and the first simulation engine executes on the first client instance.
33.  The system of claim 32, wherein during the intermediate streaming phase, generate, by the first simulation engine, second phase state data based at least in part on the user inputs; and transmit the second phase state data generated by the first simulation engine to the user computing system for use by the second presentation engine, wherein the second presentation engine is configured to render frames for display of the execution of the game application based at least in part on the second phase state data generated by the first simulation engine.
34.  The system of claim 33, wherein the first client instance is further configured to write the second phase state data to a network state stream queue and encode the second phase state data for transfer over a network to a state stream on the user computing system.
35.  The system of claim 33, wherein the first simulation engine on the first client instance executes independent of the second presentation engine in the user computing system, wherein the second presentation engine generates and renders frames independent of the first simulation engine that generated the second phase state data.
36.  The system of claim 31, wherein the thin client is a web browser.
37.  The system of claim 31, wherein during the second phase, the second presentation engine is configured to render portions of a virtual environment of the game application without requesting additional phase state data from the first simulation engine.
38.  The system of claim 31, wherein the user computing system is a virtual reality system.
39.  The system of claim 31, wherein during the remote streaming phase, the first client instance communicates with a video game server during the execution of the game application, and during the local execution phase, the user computing system communicates with a video game server during the execution of the game application.

40.  The system of claim 31, wherein transitioning from the remote streaming phase to the local execution phase does not end the gameplay session of the game application.



	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715